DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed 10/12/2021.  As directed by the amendment, claims 1, 12 and 20 have been amended, and claims 7, 8 and 19 have been cancelled. As such, claims 1-6, 9-18 and 20 are pending in the instant application.
Applicant has cancelled claim 8, rendering the rejection thereto under 35 USC 112(b)/second paragraph moot.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 12 and 20 are objected to because of the following informalities:  
Claim 12, the second to last line should read “nose bridge”  
Claim 20, the fourth to last line should read “the second concavity”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. second portion defines an opening configured to receive an air filter (emphasis added). However, the second portion as recited in the claims is the portion that covers the user’s nose in use. The instant specification only discloses an opening (opening 18) configured to receive an air filter (air filter 20) defined by the first portion (first portion 14), which is the portion that covers the user’s mouth in use, see any of the Figures, particularly Fig. 3, and the description on page 5, lines 24-28. In contrast, the second portion (second portion 16) is not disclosed as comprising any openings, much less one as now recited in claims 1, 12 and 20. As such, the instant claims contain new matter that must be removed from the claims to address this rejection. For purposes of compact prosecution, art will be applied that reads on the disclosed/supported subject matter, i.e. that the filter-receiving opening is defined in/by the first portion, not the second portion, as well as on the claims as they are currently written. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2007/0144513 A1; hereinafter “Park”) in view of Welchel et al. (US 2007/0252946 A1; hereinafter “Welchel”) and Johnstone (US 2010/0126504 A1; hereinafter “Johnstone”).
Regarding claim 1, Park discloses a respirator (Figs. 3 and 9), comprising: 
an oronasal mask (mask 10) (para [0058]), the oronasal mask having a first portion (lower portion) configured to cover a user's mouth and a second portion (upper portion) configured to cover a user's nose (Fig. 3; para [0058]); 
the, as best understood, first portion defining an opening (suction port 11) sized to releasably receive an air filter (filter 250) (Figs. 3 and 9; para [0029]), the air filter configured to remain outside of a volume defined by the first portion when the air filter is received by the opening (Fig. 3) [in the alternative, it has been held that rearranging parts of an invention involves only routine skill in the art, such that it would have been obvious to an artisan before the effective filing date to include the opening defined in the second portion/nose covering portion as one of a finite number of locations on the mask, with this positioning providing the predictable result of delivering filtered air directly to the nasal portion of the mask, which could be more advantageous for persons that breathe preferentially through their nose, OR the second portion can be defined as including the upper half as well as the sides of the mask and the first portion just the lower front of the mask, such that the second portion can be considered as defining opening 11];
the second portion and the first portion defining a sealing area that is configured to directly press against the user (para [0060]);
the second portion including an eyewear interface (comprising coupling projections 13) (Fig. 9), the eyewear interface including: 
a first side (e.g. left side) defining a first coupling means (the left projection 13); and 
a second side (e.g. right side) opposite the first side, the second side defining a second coupling means (the right projection 13); and 
the first coupling means and the second coupling means of the eyewear interface being: 
integrally formed with a single, unitary construction directly with the second portion of the oronasal mask (Fig. 9; para [0091]); and 
configured to couple to corresponding eyewear (goggle part 80).
Park is silent regarding wherein the first and second coupling means comprise cavities that are configured to receive a nose member of the eyewear. However, Welchel demonstrates that it was known in the eyewear-mask coupling art before the effective filing date of the claimed invention for an eyewear interface (adapter 142) (Figs. 4-7) to include cavities (the left and right portions of the channel along the top of adapter 142) that are configured to receive a nose member of the eyewear (eyewear 110) (Fig. 5 or 7; para [0055]), with Johnstone (Figs. 1-3) demonstrating exactly how the groove of such a tongue-and-groove eyewear-to-mask coupling arrangement (best seen in Johnstone Fig. 3) can be formed with a single, unitary construction directly with the nasal portion of an oronasal mask, such that modifying the coupling means of Park to include cavities configured to receive a nose member of the eyewear as taught by Welchel and Johnstone (e.g. an eyewear-nose member/bridge-receiving 
Regarding claim 2, Park in view of Welchel and Johnstone teaches the respirator of Claim 1, wherein Park as modified to include an eyewear-accepting channel/groove as taught by Welchel and Johnstone further teaches the eyewear interface defines a nose bridge receiving portion (the middle of the upper channel of Welchel’s adapter 142, see also the groove in which the nose bridge is located in Johnstone Fig. 3) disposed between the first concavity and the second concavity (Welchel Fig. 6), the nose bridge receiving portion being configured to receive a nose bridge of the corresponding eyewear (Welchel Fig. 5 or 7; para [0055]; Johnstone Figs. 1 and 3).  
Regarding claim 3, Park in view of Welchel and Johnstone teaches the respirator of Claim 2, wherein Park as modified to include an eyewear-accepting channel/groove as taught by Welchel and Johnstone further teaches the nose bridge receiving portion is a recess (the entire channel taught by Welchel is a recess, including the middle portion thereof).  
 respirator of Claim 3, wherein Park as modified to include an eyewear-accepting channel/groove as taught by Welchel and Johnstone further teaches the nose bridge of the corresponding eyewear is configured to rest within the recess when the corresponding eyewear is removably coupled to the oronasal mask (Welchel Fig. 4-5 or 7).  
Regarding claim 5, Park in view of Welchel and Johnstone teaches the respirator of Claim 3, wherein Park as modified to include an eyewear-accepting channel/groove as taught by Welchel and Johnstone further teaches the recess is arcuate in shape along its length (the entire channel taught by Welchel is arcuate along its length, including the middle portion thereof).  
Regarding claim 6, Park in view of Welchel and Johnstone teaches the respirator of Claim 5, wherein Park as modified to include an eyewear-accepting channel/groove as taught by Welchel and Johnstone further teaches the first concavity, the second concavity, and the recess cooperate to define a continuous channel (i.e. the upper channel of the adapter 142, Welchel Fig. 6).
Regarding claim 10, Park in view of Welchel and Johnstone teaches the respirator of Claim 1, wherein, Park as modified to include an eyewear-accepting channel/groove as taught by Welchel and Johnstone further teaches when corresponding eyewear is worn by a user when wearing the respirator, the nose member of the corresponding eyewear is configured to press against the first concavity and the second cavity (Welchel Figs. 4-5; Johnstone Fig. 3; wherein in as far as the nose member fits into and contacts the bottom of the channel/groove along   
Regarding claim 11, Park in view of Welchel and Johnstone teaches the respirator of Claim 1, wherein Park as modified to include an eyewear-accepting channel/groove as taught by Welchel and Johnstone further teaches the first concavity and the second concavity are configured to extend underneath the nose member when the corresponding eyewear is removably coupled to the oronasal mask (Welchel Fig. 4-5 or 7; Johnstone Figs. 1 and 3).  
Regarding claim 12, Park discloses a respirator (Figs. 3 and 9), comprising: 
an oronasal mask (mask 10) (para [0058]), the oronasal mask having a first portion (lower portion) configured to cover a user's mouth and a second portion (upper portion) configured to cover a user's nose (Fig. 3; para [0058]); 
the, as best understood, first portion defining an opening (suction port 11) sized to releasably receive an air filter (filter 250) (Figs. 3 and 9; para [0029]), the air filter configured to remain outside of a volume defined by the first portion when the air filter is received by the opening (Fig. 3) [in the alternative, it has been held that rearranging parts of an invention involves only routine skill in the art, such that it would have been obvious to an artisan before the effective filing date to include the opening defined in the second portion/nose covering portion as one of a finite number second portion can be considered as defining opening 11];
the second portion and the first portion defining a sealing area that is configured to directly press against the user (para [0060]);
the second portion including an eyewear interface (comprising coupling projections 13 and the space therebetween) (Fig. 9), the eyewear interface including a first side (e.g. the left side) corresponding to a first side of a user's nose, a second side (e.g. the right side) opposite the first side, and a nose bridge receiving portion (the portion between the projections) disposed there between (Fig. 9); 
the first side defining a first coupling means (the left projection 13) and the second side defining a second coupling means (the right projection 13), the first concavity and the second coupling means of the eyewear interface are disposed opposite from each other and integrally formed with a single, unitary construction directly with the second portion of the oronasal mask (Fig. 9; para [0091]); 
the nose bridge receiving portion of the eyewear interface is configured to receive a nose bridge of at least one of safety goggles and safety glasses (goggle part 80) (Fig. 9, where the nose bridge of the goggle part 80 extends over/along the portion between the protrusions 13 and is thus is considered “received” thereby). 
cavities configured to receive a nose member of at least one of safety goggles and safety glasses. However, Welchel demonstrates that it was known in the eyewear-mask coupling art before the effective filing date of the claimed invention for an eyewear interface (adapter 142) (Figs. 4-7) to include cavities (the left and right portions of the channel along the top of adapter 142) that are configured to receive a nose member of safety glasses (eyewear 110) (Fig. 5 or 7; para [0055]), with Johnstone (Figs. 1-3) demonstrating exactly how the groove of such a tongue-and-groove eyewear-to-mask coupling arrangement (best seen in Johnstone Fig. 3) can be formed with a single, unitary construction directly with the nasal portion of an oronasal mask, such that modifying the coupling means of Park to include cavities configured to receive a nose member of safety goggles and/or safety glasses as taught by Welchel and Johnstone (e.g. a goggles/glasses-nose member/bridge-receiving channel/groove in the nasal portion of the mask) would have been obvious to an artisan before the effective filing date of the claimed invention, in order to provide the predictable result of a goggles/glasses-receiving channel/groove either as 1) a substitute, tongue-and groove coupling means, such that any goggles/glasses with a similar shape can be coupled to the mask, without requiring the goggles/glasses to have the coupling holes 81 of Park, or 2) in addition to the projections of Park, in order to provide a more snuggly-fitted arrangement between the mask and goggles/glasses for better frontal protection by avoiding a gap between the mask and goggles/glasses.
 Regarding claim 14, Park in view of Welchel and Johnstone teaches the respirator of Claim 12, wherein, Park as modified to include an goggles/glasses- when corresponding eyewear having the nose member is worn by the user when wearing the respirator, the nose member presses against the first concavity and the second concavity (Welchel Figs. 4-5; Johnstone Fig. 3; wherein in as far as the nose member fits into and contacts the bottom of the channel/groove along the entire length thereof, it presses against the first and second cavities/left and right portions of the channel/groove at least due to gravity, and it also would have been obvious to an artisan before the effective filing date of the claimed invention for the left and right portions of the nose member to lightly pinch/squeeze the left and right sides of the channel, in order to ensure a snug fit so that the eyewear does not shift relative to the mask during use).  
Regarding claim 15, Park in view of Welchel and Johnstone teaches the respirator of Claim 14, wherein Park as modified to include an goggles/glasses-accepting channel/groove as taught by Welchel and Johnstone further teaches the first concavity and the second concavity extend underneath the nose member when corresponding eyewear is worn by the user when wearing the respirator (Welchel Fig. 4-5 or 7; Johnstone Figs. 1 and 3).  
Regarding claim 16, Park in view of Welchel and Johnstone teaches the respirator of Claim 12, wherein Park as modified to include an goggles/glasses-accepting channel/groove as taught by Welchel and Johnstone further teaches the nose bridge receiving portion is a recess (the entire channel taught by Welchel is a recess, including the middle portion thereof).  
 respirator of Claim 16, wherein Park as modified to include an goggles/glasses-accepting channel/groove as taught by Welchel and Johnstone further teaches the nose bridge of the at least one of safety goggles and safety glasses rests within the recess when the at least one of safety goggles and safety glasses is worn by the user when wearing the respirator (Welchel Fig. 4 and Fig. 5 or 7).  
Regarding claim 18, Park in view of Welchel and Johnstone teaches the respirator of Claim 16, wherein Park as modified to include an goggles/glasses-accepting channel/groove as taught by Welchel and Johnstone further teaches the recess is arcuate in shape (the entire channel taught by Welchel is arcuate along its length, including the middle portion thereof).
Regarding claim 20, Park discloses a respirator (Figs. 3 and 9), comprising: 
an oronasal mask (mask 10) (para [0058]), the oronasal mask having a first portion (lower portion) configured to cover a user's mouth and a second portion (upper portion) configured to cover a user's nose (Fig. 3; para [0058]); 
the, as best understood, first portion defining an opening (suction port 11) sized to releasably receive an air filter (filter 250) (Figs. 3 and 9; para [0029]), the air filter configured to remain outside of a volume defined by the first portion when the air filter is received by the opening (Fig. 3) [in the alternative, it has been held that rearranging parts of an invention involves only routine skill in the art, such that it would have been obvious to an artisan before the effective filing date to include the opening defined in the second portion/nose covering portion as one of a finite number of locations on the mask, with this positioning providing the predictable result of second portion can be considered as defining opening 11];
the second portion and the first portion defining a sealing area that is configured to directly press against the user (para [0060]);
the second portion including an eyewear interface (comprising coupling projections 13 and the space therebetween) (Fig. 9), the eyewear interface including a first side (e.g. the left side) corresponding to a first side of a user's nose, a second side (e.g. the right side) opposite the first side, and a nose bridge receiving portion (the portion between the projections) disposed there between (Fig. 9); 
the first side defining a first coupling means (the left projection 13) and the second side defining a second coupling means (the right projection 13), the first concavity and the second coupling means of the eyewear interface are disposed opposite from each other and integrally formed with a single, unitary construction directly with the second portion of the oronasal mask (Fig. 9; para [0091]). 
Park is silent regarding wherein the first and second coupling means are cavities and the nose bridge receiving portion defining an arcuate recess; such that
when safety goggles having a nose bridge and a nose member are worn by a user when wearing the respirator: 
the nose member is configured to press against the first concavity and the second concavity, and the first concavity and the second cavity are configured to extend underneath the nose member; and 
the nose bridge is configured to rest within the arcuate recess of the nose bridge receiving portion. However, Welchel demonstrates that it was known in the eyewear-mask coupling art before the effective filing date of the claimed invention for an eyewear interface (adapter 142) (Figs. 4-7) to include cavities (the left and right portions of the channel along the top of adapter 142) and a nose bridge receiving portion (adapter 142) defining an arcuate recess (the upper channel of adapter 142), with Johnstone (Figs. 1-3) demonstrating exactly how the groove of such a tongue-and-groove eyewear-to-mask coupling arrangement (best seen in Johnstone Fig. 3) can be formed with a single, unitary construction directly with the nasal portion of an oronasal mask, such that when safety goggles (eyewear 110) having a nose bridge and a nose member are worn by a user when wearing the respirator (Figs. 4-5; para [0055]): 
the nose member is configured to press against the first concavity and the second concavity (Welchel Figs. 4-5; Johnstone Fig. 3; wherein in as far as the nose member fits into and contacts the bottom of the channel/groove along the entire length thereof, it presses against the first and second cavities/left and right portions of the channel/groove at least due to gravity, and it also would have been obvious to an artisan before the effective filing date of the claimed invention for the left and right portions of the nose member to lightly pinch/squeeze the left and right sides of the channel, in order to ensure a snug fit so that the eyewear does not shift relative to the , and the first concavity and the second cavity are configured to extend underneath the nose member (Welchel Fig. 4-5; Johnstone Figs. 1 and 3); and 
the nose bridge is configured to rest within the arcuate recess of the nose bridge receiving portion (Welchel Figs. 4-5), such that modifying the coupling means of Park to include cavities and a nose bridge receiving portion configured to interface with safety googles as claimed and as taught by Welchel and Johnstone (e.g. a goggles-nose member/bridge-receiving channel/groove in the nasal portion of the mask) would have been obvious to an artisan before the effective filing date of the claimed invention, in order to provide the predictable result of a goggles-receiving channel/groove either as 1) a substitute, tongue-and groove coupling means, such that any goggles with a similar shape can be coupled to the mask, without requiring the goggles to have the coupling holes 81 of Park, or 2) in addition to the projections of Park, in order to provide a more snuggly-fitted arrangement between the mask and goggles for better frontal protection by avoiding a gap between the mask and goggles.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Welchel and Johnstone as applied to claims 1 and 12 above, and further in view of Waterford (US 2015/0314148 A1; hereinafter “Waterford”).
Regarding claims 9 and 13, Park in view of Welchel and Johnstone teaches the respirator of Claims 1 and 12, but since Welchel only educates Park to include wherein the eyewear interface is a continuous channel, Park in view of Welchel and Johnstone is silent regarding wherein the first concavity is entirely disposed on the first side and the second concavity is entirely disposed on the second side. However, Waterford teaches that it was known in the art of eyewear-mask interfaces before the effective filing date of the claimed invention for an eyewear interface (Fig. 10; where eye shield 21 interfaces with the mask at 9/10) to include a first concavity (left lobe 10) that is entirely disposed on a first side (the left side) and a second concavity (right lobe 10) that is entirely disposed on a second side (the right side). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the eyewear interface of Park in view of Welchel and Johnstone to include wherein the first concavity is entirely disposed on the first side and the second concavity is entirely disposed on the second side as taught by Waterford, in order to provide discrete cavities that not only retain the eyewear but also aid in sealing around the nasal region by providing inward protrusions that press down against the wearer’s nasal bone area (Waterford paras [0070-71]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference teaching discrete cavities to either side of the nose region of a face mask: Barker et al. (US 2,344,669). Reference demonstrating a filter opening in the middle of a mask, and eyewear-mask coupling means that could be easily inverted to arrive at a groove on the mask (vs on the eyewear): Gregory (US 6,318,369 B1). Additional references teaching the obviousness of a variety of eyewear-mask coupling means: Steindorf et al. (US 2009/0320848 A1; para [0096]); Park (US 2009/0151734 A1); Kao et al. (US 2014/0373846 A1). Additional reference with a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785